United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-1713
                                 ___________

United States of America,           *
                                    *
               Appellee,            *
                                    *
        v.                          *
                                    *
Kevin Joseph Bohnenkamp, also known *
as Joe Bohnenkamp,                  *
                                    *
               Appellant,           * Appeal from the United States
                                    * District Court for the
----------------------              * Northern District of Iowa.
                                    *
United States of America,           *
                                    *    [UNPUBLISHED]
               Appellee,            *
                                    *
        v.                          *
                                    *
Kevin Joseph Bohnenkamp, also known *
as Joe Bohnenkamp, also known as    *
Joseph Bohnenkamp, also known as    *
Kevin Steinchen,                    *
                                    *
               Appellant.           *
                               ___________

                        Submitted: September 3, 2003
                            Filed: October 7, 2003
                                 ___________
Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Kevin Joseph Bohnenkamp pleaded guilty to one count of making a false
statement in connection with a loan application, in violation of 18 U.S.C. § 1014;
three counts of fraudulent use of a social security number, in violation of 42 U.S.C.
§ 408(a)(7)(B); and one count of bankruptcy fraud, in violation of 18 U.S.C. § 152.
His wife also pleaded guilty to related offenses. At sentencing he requested that his
and his wife’s sentences be staggered for the benefit of their six children. The district
court1 denied this request, and sentenced Bohnenkamp to concurrent 12-month prison
terms followed by concurrent 3-year supervised release terms, and restitution in the
amount of $8,304.65. Bohnenkamp appeals, arguing that the district court had
authority to delay execution of his sentence and abused its discretion in declining to
stagger his and his wife’s sentences, and that the government breached its agreement
not to oppose staggered sentences. After careful review of the record, we affirm.

       The court’s refusal to delay or stagger Bohnenkamp’s sentence is not
reviewable, because he does not claim his sentence violated the law, was the result
of an incorrect application of the Guidelines, or exceeded the applicable Guidelines
range. See 18 U.S.C. § 3742(a); United States v. Rice, 332 F.3d 538, 539 (8th Cir.
2003). Further, the government’s statements during sentencing, which merely
corrected the chronology of events and a statutory subsection, did not breach its
agreement. Cf. United States v. Perrera, 842 F.2d 73, 75 (4th Cir.) (per curiam)
(prosecutor had duty to bring all relevant information to court’s attention and doing
so did not violate plea agreement), cert. denied, 488 U.S. 837 (1988).



      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
                                           -2-
Accordingly, we affirm the judgment of the district court.
               ______________________________




                                  -3-